Citation Nr: 1212394	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an eye disability, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Traskey, Counsel






INTRODUCTION

The Veteran had active service from September 1967 to July 1970.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2007 by the Department of Veterans Affairs (VA) Lincoln, Nebraska, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran contends that he is entitled to service connection for an eye disability on a secondary basis, to include as secondary to service-connected type II diabetes mellitus.  The Veteran's service treatment records are negative for a diagnosis of or treatment for an eye disability.  Post-service VA treatment records dated October 2006 diagnosed moderate non-proliferative diabetic neuropathy, as established by teleretinal imaging.  However, a subsequent VA eye examination dated January 2007 found no evidence of diabetic eye disease, to include retinopathy.  Instead, the examiner diagnosed mild nuclear sclerosis, mild dry eye syndrome, and compound hypertrophic astigmatism.  According to the examiner, none of these diagnosed conditions were related to the Veteran's service-connected type II diabetes mellitus.  Similarly, a February 2007 VA diabetes mellitus examination found no evidence of visual symptoms related to the Veteran's type II diabetes mellitus.

In light of this discrepancy, the Board remanded the Veteran's claim in January 2010 for additional evidentiary development, to include affording the Veteran a new VA examination.  In particular, the remand order directed the RO to schedule a VA examination for the purpose of diagnosing or ruling out diabetic retinopathy and for the examiner to express an opinion as to whether any currently diagnosed eye disability was related to the service-connected type II diabetes mellitus.  The examiner was also advised to provide a complete rationale for any stated opinion.

The Veteran was afforded a VA eye examination in June 2010.  Following a physical examination, the diagnoses were diabetes mellitus, without diabetic retinopathy, bilaterally; dry eye syndrome, not related to diabetes; and bilateral presbyopia and nuclear sclerotic cataracts, age-related.  A review of the examination report, however, shows that the examiner failed to provide any rationale for the opinions stated, nor did the examiner explain the discrepancy regarding the presence or absence of diabetic retinopathy as seen in the October 2006 VA treatment records and the January 2007, February 2007, and June 2010 VA examination reports.  Accordingly, another remand is required to address these issues.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).
 
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from April 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the claims file must be returned to the examiner who performed the June 2010 VA eye examination, if available.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must explain the discrepancy regarding the presence or absence of diabetic retinopathy as seen in the October 2006 VA treatment records and the January 2007, February 2007, and June 2010 VA examination reports.  The examiner must also explain the significance of the teleretinal imaging findings in October 2006.  Additionally, the examiner must provide an opinion as to whether any currently diagnosed eye disability is proximately due to or aggravated by the Veteran's service-connected type II diabetes mellitus.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.
   
3.  If the examiner who performed the June 2010 VA examination is unavailable or indicates that another examination is necessary, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the currently diagnosed eye disability and its relationship to service-connected type II diabetes mellitus.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must explain the discrepancy regarding the presence or absence of diabetic retinopathy as seen in the October 2006 VA treatment records and the January 2007, February 2007, and June 2010 VA examination reports.  The examiner must also explain the significance of the teleretinal imaging findings in October 2006.  Additionally, the examiner must provide an opinion as to whether any currently diagnosed eye disability is proximately due to or aggravated by the Veteran's service-connected type II diabetes mellitus.
   
The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested addendum or examination has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


